                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         SIMULADOS SOFTWARE, LTD.,
                                   8                                                        Case No. 5:12-cv-04382-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING MOTION FOR
                                                 v.                                         ATTORNEYS’ FEES
                                  10
                                         PHOTON INFOTECH PRIVATE, LTD.,                     Re: Dkt. No. 219
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure, Plaintiff-Appellee

                                  14   Simulados Software Ltd. (“Plaintiff”) filed a motion for attorneys’ fees and costs incurred

                                  15   following remand of this case. Plaintiff’s Motion for Attorneys’ Fees, Dkt. 219 (“Motion”).

                                  16   Defendant Photon Infotech Private, Ltd. (“Defendant”) opposes the motion. Opposition to

                                  17   Plaintiff’s Motion for Attorneys’ Fees, Dkt. No. 220 (“Opposition”). The Court finds this motion

                                  18   suitable for consideration without oral argument. See N.D. Cal. Civ. L.R. 7-1(b). Having

                                  19   considered the Parties’ papers, the Court GRANTS the Motion in full.

                                  20     I.   Background

                                  21          On May 11, 2012, Plaintiff filed a Complaint against Defendant alleging that Defendant

                                  22   breached the Parties’ contract and intentionally misrepresented its ability to complete the contract.

                                  23   See generally Dkt. No. 1; see also Short Statement of Case, Dkt. No. 135. The jury found for

                                  24   Plaintiff on both claims and awarded Plaintiff $309,674 for each claim. See Judgment, Dkt. No.

                                  25   167; Verdict Forms, Dkt. No. 165.

                                  26          After trial, Defendant renewed its motion for judgment as a matter of law. Dkt. No. 178.

                                  27   Despite the jury award of contractual damages, the parties had a negotiated provision that limited

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       1
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 2 of 10




                                   1   the amount of contractual damages to the amount of money actually received by the breaching

                                   2   party. Plaintiff had paid Defendant $18,848 for Defendant’s services, and so Defendant’s liability

                                   3   on the breach of contract claim was capped at $18,848. See Supplemental Brief Regarding

                                   4   Plaintiff Simulados Software Ltd.’s “Election of Remedy” at 5, Dkt. No. 193.

                                   5          The Court denied Defendant’s motion for judgment as a matter of law, finding that

                                   6   sufficient evidence, viewed in the light most favorable to the non-moving party, supported the

                                   7   jury’s findings of breach of contract and fraud. Order Denying Defendant’s Motion for Judgment

                                   8   as a Matter of Law (“JMOL Order”), Dkt. No. 197. Defendant had questioned whether: (1) the

                                   9   fraud claim was sufficiently independent of the contract to allow recovery under California law for

                                  10   both fraud and breach of contract; and (2) the contractual provision limiting damages applied to

                                  11   Plaintiff’s fraud claim. This Court determined it did not need to address those issues because it

                                  12   granted Plaintiff’s request to rescind the contract and awarded Plaintiff $18,848 in consideration
Northern District of California
 United States District Court




                                  13   damages and $309,674 in consequential damages. Id. at 6. In the JMOL Order, this Court also

                                  14   granted Plaintiff’s motion for attorneys’ fees in full, awarding $183,556.91 in attorneys’ fees and

                                  15   expenses. Ibid.

                                  16          On appeal, the Ninth Circuit affirmed this Court’s holdings that sufficient evidence

                                  17   supported the jury’s findings on both the fraud claim and breach of contract claim. Simulados

                                  18   Software, Ltd. v. Photon Infotech Private, Ltd., 771 F. App’x 732, 734 (9th Cir. 2019). The Ninth

                                  19   Circuit reversed and vacated this Court’s order granting rescission because Plaintiff “failed to

                                  20   meet the notice requirement” required to rescind a contract. Id. Defendant argued that the panel

                                  21   should reduce the jury’s award pursuant to the contractual limitation on damages. Id. at 735. The

                                  22   Ninth Circuit agreed “that there is an $18,848 cap on [Plaintiff’s] recovery for breach of contract.”

                                  23   Id. “It is undisputed that [Plaintiff] paid [Defendant] $18,848, and the contractual provision limits

                                  24   damages to the amount that [Plaintiff] paid on the contract.” Id. The Ninth Circuit, however, did

                                  25   not address whether this provision applied to the fraud damages or if Plaintiff could recover

                                  26   damages for both the fraud and contract claim. The Ninth Circuit also did not address or alter the

                                  27   award of attorneys’ fees that was included in the JMOL Order.

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       2
                                            Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 3 of 10




                                   1             Judge Bea concurred in the Ninth Circuit decision but wrote separately to note that he

                                   2   would include an instruction that on remand, the district court should consider whether its award

                                   3   of $309,674 to Plaintiff based on the jury’s fraud verdict is duplicative of its separate award of

                                   4   $18,848. Id. On remand, the Parties briefed that issue. See Dkt. Nos. 212, 214, 215. The Parties

                                   5   agreed that the contractual damages were capped at $18,848 but disagreed as to whether Plaintiff

                                   6   could recover both the contractual damages and the (uncapped) tort damages awarded by the jury.

                                   7   On January 9, 2020, this Court held that “while Plaintiff suffered two harms, breach of contract

                                   8   and fraud,” the damages for those two claims were duplicative. Dkt. No. 217. The Court further

                                   9   held that even though the contract damages were capped, Plaintiff was entitled to recover full

                                  10   fraud damages. Id. Therefore, the Court awarded Plaintiff $309, 674 in fraud damages. Id.

                                  11             On January 23, 2020, Plaintiff filed this motion for attorneys’ fees, requesting $21,145.50

                                  12   for work done on the post-appeal matters and requesting that the Court confirm that the
Northern District of California
 United States District Court




                                  13   $183,556.91 awarded in the JMOL Order still stands despite the Ninth Circuit vacating the JMOL

                                  14   Order on other grounds.

                                  15       II.   Legal Standard

                                  16             “Under the American Rule, the prevailing litigant is ordinarily not entitled to collect

                                  17   reasonable attorney’s fees from the losing party.” Travelers Cas. and Sur. Co. of Am. v. Pac. Gas

                                  18   & Elec. Co., 549 U.S. 443, 448 (2007) (internal citations and quotations omitted); Essex Ins. Co. v.

                                  19   Five Star Dye House, Inc., 38 Cal. App. 4th 1252, 1257 (2006). In California, however, a

                                  20   “prevailing party” may recover attorneys’ fees if: (1) there is a contract that provides for an award

                                  21   of attorneys’ fees; (2) the attorneys’ fees award is authorized by statute; or (3) the attorneys’ fees

                                  22   award is authorized by law.1 See Cal. Code Civ. Proc., §§ 1032(a)(4), 1033.5(a)(10); Cal. Civ.

                                  23   Code § 1717(a). California Civil Code § 1717(a), which governs fee applications stemming from

                                  24   contract actions, states:

                                  25

                                  26
                                       1
                                         “In a diversity case, the law of the state in which the district court sits determines whether a party
                                       is entitled to attorney fees, and the procedure for requesting an award of attorney fees is governed
                                  27   by federal law.” Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir. 2007). Thus, California law
                                       applies to determine whether Plaintiff is entitled to attorneys’ fees.
                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                                           3
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 4 of 10




                                   1              “In any action on a contract, where the contract specifically provides that

                                   2              attorney’s fees and costs, which are incurred to enforce that contract, shall

                                   3              be awarded either to one of the parties or to the prevailing party, then the

                                   4              party who is determined to be the party prevailing on the contract, whether

                                   5              he or she is the party specified in the contract or not, shall be entitled to

                                   6              reasonable attorney’s fees in addition to other costs.”

                                   7   Civ. Code, § 1717(a). A party is entitled to attorneys’ fees under Civil Code § 1717 “even when

                                   8   the party prevails on grounds the contract is inapplicable, invalid, unenforceable or nonexistent, if

                                   9   the other party would have been entitled to attorney’s fees had it prevailed.” Bovard v. Am. Horse

                                  10   Enterprises, Inc., 201 Cal. App. 3d 832, 842, 247 Cal. Rptr. 340 (Ct. App. 1988). “A party

                                  11   seeking recovery of attorneys’ fees under Section 1717(a) must show that: (1) a contract

                                  12   authorizes such fees; (2) the moving party is the prevailing party; and (3) the fees incurred are
Northern District of California
 United States District Court




                                  13   reasonable.” Javaheri v. Deutsche Mellon Nat’l Asset, LLC, No. 218CV06615ODWFFM, 2020

                                  14   WL 104995, at *2 (C.D. Cal. Jan. 9, 2020).

                                  15          The court determines whether a party has prevailed on the contract for the purposes of

                                  16   awarding fees. Cal. Civ. Code § 1717(b)(1). “The courts liberally construe any action involving a

                                  17   contract as ‘on the contract’ for the purposes of Section 1717.” Bonner v. Redwood Mortg. Corp.,

                                  18   No. 10-CV-00479-WHA, 2010 WL 2528962, at *3 (N.D. Cal. June 18, 2010) (citing Turner v.

                                  19   Schultz, 175 Cal. App. 4th 974, 979-80 (2009)). “As long as the action ‘involve[s]’ a contract it is

                                  20   ‘on [the] contact’ within the meaning of section 1717.” Brown Bark III, L.P. v. Haver, 219 Cal.

                                  21   App. 4th 809, 821 (2013) (alterations in original).

                                  22   III.   Discussion

                                  23              a. Plaintiff’s Right to Attorneys’ Fees

                                  24          “Before section 1717 comes into play, it is necessary to determine whether the parties

                                  25   entered an agreement for the payment of attorney fees, and if so, the scope of the attorney fee

                                  26   agreement.” Mountain Air Enterprises, LLC v. Sundowner Towers, LLC, 3 Cal. 5th 744, 752

                                  27   (2017) (citing Maynard v. BTI Group, Inc. 216 Cal. App. 4th 984, 990 (2013)). In this case, the

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       4
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 5 of 10




                                   1   Parties do not dispute that the contract contains a provision for attorneys’ fees. Specifically, the

                                   2   contract states:

                                   3               “In any litigation, arbitration or other proceeding by which a party seeks to

                                   4               enforce its rights under this Agreement (whether in contract, tort or both) or

                                   5               seeks a declaration of any rights or obligations under this Agreement, the

                                   6               prevailing party shall be awarded reasonable attorney fees, together with

                                   7               any costs and expenses, incurred to resolve the dispute and to enforce final

                                   8               judgment.”

                                   9   Section 9, Master Professional Services Agreement (“MSA”), Dkt. No. 12-8.

                                  10           There is no question that Plaintiff’s claim for breach of contract constitutes a “litigation . . .

                                  11   by which a party seeks to enforce its rights under [the] Agreement.” Id. There is also no question

                                  12   that Plaintiff prevailed on its breach claim at trial and that the jury’s verdict was subsequently
Northern District of California
 United States District Court




                                  13   affirmed by both this Court and the Ninth Circuit. Therefore, Plaintiff has prevailed on its

                                  14   contract claim and is entitled to attorneys’ fees in accordance with the contract and Section 1717.

                                  15           Defendant ignores the fact that Plaintiff prevailed on its breach of contract claim, and

                                  16   instead argues that attorneys’ fees are not proper because Plaintiff’s fraud claim is not “on the

                                  17   contract” for the purposes of Section 1717. Defendant argues that because this Court only

                                  18   awarded Plaintiff damages on the fraud claim (see Dkt. No. 217), Plaintiff is no longer entitled to

                                  19   attorneys’ fees pursuant to the contract. The Court disagrees. The jury, this Court, and the Ninth

                                  20   Circuit have all found that Plaintiff prevailed on its contract claim. See Dkt. Nos. 165, 197, 207.

                                  21   The amount of damages awarded on that claim does not change the fact that Plaintiff prevailed.

                                  22   Brown Bark III, 219 Cal. App. 4th at 825 (“Indeed, it does not matter how or why a party

                                  23   prevailed on the contract; it only matters that the party prevailed.”). Neither does the fact that on

                                  24   remand this Court limited Plaintiff’s damages so as to not be duplicative. See Sears v. Baccaglio,

                                  25   70 Cal. Rptr. 2d 769 (assignee was properly found to be “prevailing party” and, thus, was properly

                                  26   awarded his attorneys’ fees, even though assignee was denied additional damages on his cross-

                                  27   complaint) (rehearing denied, review denied); Nielsen v. Stumbos, 226 Cal. App. 3d 301, 305, 276

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       5
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 6 of 10




                                   1   Cal. Rptr. 272, 275 (Ct. App. 1990) (analyzing and applying Section 1717 to award contractual

                                   2   attorneys’ fees to a party who prevailed but recovered no money damages).

                                   3           Plaintiff did not allocate the fees between its two claims, and Defendant does not argue that

                                   4   the court should perform such an allocation. Nevertheless, to the extent Defendant challenges

                                   5   only the fees for the fraud claim, the Court further finds that Plaintiff’s fraud claim is “on the

                                   6   contract” such that Plaintiff may recover attorneys’ fees associated with this claim.

                                   7           “If a contractual attorney fee provision is phrased broadly enough, . . . it may support an

                                   8   award of attorney fees to the prevailing party in an action alleging both contract and tort claims:

                                   9   ‘[P]arties may validly agree that the prevailing party will be awarded attorney fees incurred in any

                                  10   litigation between themselves, whether such litigation sounds in tort or in contract.’” Exxess

                                  11   Electronixx v. Heger Realty Corp., 64 Cal. App. 4th 698, 708-09 (1998) (citing Santisas v.

                                  12   Goodin, 17 Cal. 4th 599, 608 (1998)); see also Brown Bark III, 219 Cal. App. 4th at 828 (“A party
Northern District of California
 United States District Court




                                  13   may recover attorney fees on a tort claim only if an attorney fee provision broad enough to cover

                                  14   tort claims expressly identifies that party as a party entitled to its benefits.”).

                                  15           In Exxess Electronixx, the primary case on which Defendant relies, the lease at issue

                                  16   provided for an award of attorneys’ fees to the prevailing party “[i]f any Party or Broker brings an

                                  17   action or proceeding to enforce the terms hereof or declare rights hereunder.” Exxess Electronixx,

                                  18   64 Cal. App. 4th at 708-09. Interpreting that clause, the court held that the plaintiff’s claims for

                                  19   constructive fraud and breach of fiduciary duty were not brought either to “enforce the terms” of

                                  20   the lease or to “declare rights []under” the lease and, therefore, plaintiff was not entitled to

                                  21   attorneys’ fees under the contract. Id. at 713.

                                  22           In comparison, in Thompson v. Miller, the court considered whether attorneys’ fees were

                                  23   proper pursuant to a contract that stated: “The prevailing party in any dispute under this

                                  24   Agreement shall be entitled to reasonable attorneys fees incurred in such dispute.” Thompson v.

                                  25   Miller, 112 Cal. App. 4th 327, 333, 4 Cal. Rptr. 3d 905, 910 (2003). In that case, the plaintiff

                                  26   brought various tort claims against the defendant, who raised certain statements in the relevant

                                  27   contract as a defense. Like the Exxess Electronixx court, the Thompson court noted that whether

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       6
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 7 of 10




                                   1   the defendant was entitled to attorneys’ fees hinged on whether or not the provision at issue was

                                   2   broad enough to account for attorneys’ fees for tort claims. Id. at 334. The Thompson court

                                   3   distinguished the provision at issue from the provision in Exxess Electronixx, stating that “the

                                   4   specific language of the attorney fees provision is broader than the language of the provision

                                   5   in Exxess Electronixx.” Id. at 336. In particular, the provision at issue was not limited to

                                   6   “actions” to “enforce the terms” of or “declare right under” the contract, but rather, covered “any

                                   7   dispute under [the] Agreement.” Id. at 336-37. For this reason, the court held that the provision

                                   8   encompassed the action for fraud, concealment, and breach of fiduciary duty because defendant

                                   9   had raised a defense related to the contract.

                                  10           Exxess Electronixx and Thompson both indicate that the Court must consider the actual

                                  11   language of the relevant attorneys’ fees provision. Here, like in Exxess Electronixx, the attorneys’

                                  12   fee provision allows for attorneys’ fees when a party “seeks to enforce its rights . . . or seeks a
Northern District of California
 United States District Court




                                  13   declaration of any rights or obligations under this Agreement.” However, unlike Exxess

                                  14   Electronixx, the provision also expressly states that it applies to efforts to enforce rights “whether

                                  15   in contract, tort or both.” The Court finds that the plain meaning of this language is to ensure that

                                  16   the attorneys’ fees provision covers tort claims related to the contract. Exxess Electronixx, 64 Cal.

                                  17   App. 4th at 709 (applying “the ordinary rules of contract interpretation” and considering the “clear

                                  18   and explicit” meaning of the language, interpreted in an “ordinary and popular sense,”).

                                  19           Defendant argues that the parenthetical language in the provision simply references

                                  20   possible rights that could be enforced, rather than expanding the scope of the provision to cover

                                  21   torts related to the contract. Opposition, p. 3. While it is true that the reference to tort claims is

                                  22   parenthetical, the Court still finds that the Parties intended for the provision to cover tort claims

                                  23   related to the contract, especially given the broad construction that courts in this circuit give

                                  24   attorneys’ fees provisions. See Lafarge Conseils Et Etudes, S.A. v. Kaiser Cement & Gypsum

                                  25   Corp., 791 F.2d 1334, 1339-41 (9th Cir. 1986) (“This court has given the requirement that an

                                  26   action be ‘on the contract’ a liberal scope”); In re Baroff, 105 F.3d 439, 442-43 (9th Cir. 1997)

                                  27   (“California courts liberally construe ‘on a contract’ to extend to any action as long as an action

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       7
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 8 of 10




                                   1   involves a contract and one of the parties would be entitled to recover attorney fees under the

                                   2   contract if that party prevails in its lawsuit”) (quoting Milman v. Shukhat, 22 Cal. App. 4th 538,

                                   3   544–45 (1994)) (additional internal quotations omitted).

                                   4            The fraud claim in this case was certainly related enough to the contract to fall under the

                                   5   Court’s reading of the provision. See, e.g., Javaheri, 2020 WL 104995, at *2 (Court considered

                                   6   the claims “on the contract” because they “challenged the validity” of plaintiff’s obligations and

                                   7   defendant’s rights under the contract.”); Ng v. U.S. Bank, NA, No. 15-cv-04998-KAW, 2016 WL

                                   8   6995884, at *4 (N.D. Cal. Nov. 30, 2016) (prevailing defendant entitled to attorneys’ fees where

                                   9   “Plaintiff's claims directly challenged Defendants’ ability to enforce the [contract], both by

                                  10   claiming that Defendants did not have the authority to enforce the documents and by seeking to

                                  11   rescind the documents entirely.”); Rivera v. Wachovia Bank, 2009 WL 3423743, at *2 (S.D. Cal.

                                  12   2009) (mortgage case awarding fees on claims for fraud and other torts in addition to breach of
Northern District of California
 United States District Court




                                  13   contract because the claims were all “either based directly on the contract, require predicate acts

                                  14   based on the contract, or relate to the formation of the contract”); Bonner, 2010 WL 2528962, at

                                  15   *3 (N.D. Cal. June 18, 2010) (awarding fees on fraudulent misrepresentation, and numerous other

                                  16   torts, “[g]iven their significant relation to the parties’ mortgage contract.”).

                                  17               b. Reasonableness of Plaintiff’s Fees

                                  18            Because Plaintiff is entitled to attorneys’ fees, the Court must now determine whether the

                                  19   fees requested are reasonable. Under California law, courts use the lodestar calculation, which

                                  20   “begins with a touchstone or lodestar, based on the ‘careful compilation of the time spent and

                                  21   reasonable hourly compensation of each attorney.’” Ketchum v. Moses, 24 Cal. 4th 1122, 1131-32

                                  22   (2001) (quoting Serrano v. Priest, 20 Cal. 3d 25, 48 (1977)). Under the lodestar method of

                                  23   evaluating a request for attorneys’ fees, the lodestar is the number of hours spent on the case

                                  24   multiplied by a reasonable hourly rate. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir.

                                  25   1998).

                                  26            Courts also consider the following factors to the extent they are relevant to a particular

                                  27   case: “(1) the time and labor required, (2) the novelty and difficulty of the questions involved, (3)

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       8
                                         Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 9 of 10




                                   1   the skill necessary to perform the legal services properly, (4) the preclusion of other employment

                                   2   by the attorney due to acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or

                                   3   contingent, (7) time limitations imposed by the client or circumstances, (8) the amount involved

                                   4   and the results obtained, (9) the experience, reputation and ability of the attorneys, (10) the

                                   5   ‘undesirability’ of the case, (11) the nature and length of the professional relations with the client,

                                   6   and (12) awards in similar cases.” Sato v. Wachovia Mortg., FSB, No. 5:11-CV-00810-EJD, 2013

                                   7   WL 61103, at *3 (N.D. Cal. Jan. 3, 2013) (quoting LaFarge Conseils et Etudes, 791 F.2d at 1341-

                                   8   42 (9th Cir. 1986)). The reasonableness of hourly rates should be examined “according to the

                                   9   prevailing market rates in the relevant community.” Blum v. Stenson, 465 U.S. 886, 895

                                  10   (1984); Jordan v. Multnomah County, 815 F.2d 1258, 1262 (9th Cir. 1987) (“The prevailing

                                  11   market rate in the community is indicative of a reasonable hourly rate.”).

                                  12          Here, Plaintiff submitted an affidavit detailing the hourly rate and hours billed on relevant
Northern District of California
 United States District Court




                                  13   post-appeal matters. See Declaration of Joseph L. Lanza, Dkt. No. 219-1 (“Lanza Decl.”). Mr.

                                  14   Lanza, a senior associate managing attorney at The Vethan Law Firm and lead post-appellate

                                  15   counsel for Plaintiff, has approximately 27 years of experience in commercial litigation. Id. at ¶ 2.

                                  16   Mr. Lanza indicated that his typical hourly rate it $400, though he charged the Plaintiff $350 per

                                  17   hour on account of their longstanding relationship. Id. at ¶¶ 3, 21. The three associates on the

                                  18   case charge a typical hourly rate of $350 but in this case were billed to Plaintiff at an hourly rate of

                                  19   $275. Ibid. These rates are reasonable and in line with rates that have been approved in other

                                  20   cases in the Northern District. See, e.g., Shaw v. Gera, No. 5:18-CV-06765-EJD, 2019 WL

                                  21   4933636, at *5 (N.D. Cal. Oct. 7, 2019) (“This district has awarded hourly rates of $305

                                  22   per hour for lawyers with at least five years of experience and $425 for lawyers with at least

                                  23   twenty years of experience.”); Arroyo v. Aldabashi, 2018 WL 4961637, at *5 (N.D. Cal. Oct. 15,

                                  24   2018) (awarding rate of $305/hour for lawyers with at least five years of experience when case

                                  25   was filed); In re LinkedIn User Privacy Litig., 309 F.R.D. 573, 591 (N.D. Cal. 2015) (“In the Bay

                                  26   Area, “reasonable hourly rates for partners range from $560 to $800, for associates from $285 to

                                  27   $510, and for paralegals and litigation support staff from $150 to $240.”).

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       9
                                        Case 5:12-cv-04382-EJD Document 225 Filed 06/04/20 Page 10 of 10




                                   1           The Court further finds that the number of hours expended was reasonable. According to

                                   2   Mr. Lanza, the total number of hours worked on post-appeal matters was 106, however, Mr. Lanza

                                   3   wrote off nearly 50% of the hours worked as duplicative or unnecessary and the amount charged

                                   4   to the client was only 56.05 hours. Lanza Decl. ¶ 11. The post-appeal work consisted of

                                   5   significant legal research into complex questions of California law regarding the economic loss

                                   6   rule and the application of the prohibition against a double recovery, as well as an analysis of the

                                   7   application of the contract’s limitation of liability. Id. at ¶ 18.

                                   8           Defendant argues that Plaintiff’s fees are not reasonable because they were substantially

                                   9   more than Defense counsel’s fees for work on the same post-appeal issues. Defendant argues that

                                  10   Plaintiff’s request for fees for 76.8 hours of work is unreasonable because Defendant only worked

                                  11   44.3 hours over the same period. While the Court commends Defense counsel on its efficient

                                  12   work, the number of hours Defense counsel charged is irrelevant to the analysis here. Defense
Northern District of California
 United States District Court




                                  13   counsel further argues that it authored more pages of briefing than Plaintiff’s counsel did. While

                                  14   that may be true, it has no bearing on whether Plaintiff’s rates and expenditures were reasonable.

                                  15           Because the Court finds that the hourly rates and number of hours billed by Plaintiff’s

                                  16   counsel are reasonable, the Court grants Plaintiff’s motion in full.

                                  17   IV.     Conclusion

                                  18                   For the reasons stated above, Plaintiff’s Motion for attorneys’ fees is GRANTED in

                                  19   full. The Court awards $21,145.50 in attorneys’ fees to Plaintiff for work done post-appeal. To

                                  20   the extent the Ninth Circuit’s decision on the JMOL Order vacated the prior award of attorneys’

                                  21   fees, the Court awards $183,556.91 in fees for work done pre-appeal.

                                  22           IT IS SO ORDERED.

                                  23   Dated: June 4, 2020

                                  24                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  25                                                      United States District Judge
                                  26

                                  27

                                  28   Case No.: 5:12-cv-04382-EJD
                                       ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                                                                       10
